Case 19-25757-JNP   Doc 1   Filed 08/14/19 Entered 08/14/19 17:58:43   Desc Main
                            Document      Page 1 of 4
Case 19-25757-JNP   Doc 1   Filed 08/14/19 Entered 08/14/19 17:58:43   Desc Main
                            Document      Page 2 of 4
Case 19-25757-JNP   Doc 1   Filed 08/14/19 Entered 08/14/19 17:58:43   Desc Main
                            Document      Page 3 of 4
Case 19-25757-JNP   Doc 1   Filed 08/14/19 Entered 08/14/19 17:58:43   Desc Main
                            Document      Page 4 of 4
